     Case 1:20-cv-22587-RNS Document 1 Entered on FLSD Docket 06/23/2020 Page 1 of 10
û.    ProSe15(Rev.12/46)çgpplai
                              ntforViolationofCi
                                               vilKghts(Nen-prisontr)                                         .    -- . .




                                                U NITED STATES D ISTRJCT C OURT
                                                                     forthe                                       JAO
                                                                    Districtof
                                                                                                         Jun 23, 2020
                                                                          Division
                                                                                                                    Miami

                                                                              CaseNo.
               . .            9x
           a. l
              w
              kr-              ctju
                                  t
                                  go
                                   g
                                   v                                                      (tobe?lle)inbytheClerk'
                                                                                                                JOl ce)
                      .
                                puju/ysy
      (Writethefullnameofeachplaintt whof  l//fagthiscomplaint.
      J/-f/lenamesofalltheplaintztcannotftinthespaceabove,                    JuryTrial:(checkone) U-1Yes (--INO
      pleasewrite ''
                   seeattached''in thespaceandattach anadditional
      pagewiththefullIistofnames)
                                       -
                                           V-


         RSV         Uiav.ea+
                          '
                                                ' e Q.ï-
                      .            '                  h


                            Defend (.vJ             t'
      (WritethefullnameofeachdefendantwhoflbeingJwez Ifthe
      namesofallthedefendantscannothtinthewaceabove,please
      wrffe ''
             seeattached''in thezpaceand attach an addidonalpage
      withthefullIistofnames.Donotincludeaddresseshere.
                                                      )

                                       COM PLAINT FOR W OLA TION OF CW IL RIGH TS
                                                           (Non.pdsonerComplaint)

                                                                    NOTICE
         FederalRulesofCivilProcedure5.2 addressestheprivacy and sectlrity concernsresulting from publicaccessto
         electroniccourtfiles.Underthisrule,papersfiled with the courtshould notcontain:an individual'sfullsocial
         security numberorfu11birth date;the fullnameofaperson known tobeaminor;oracompletefinancialaccount
         number.A filing may includeonl    y:thelastfourdigitsofasocialsecurity number;theyearofan individual's
         birth;a'm inor'sinitials;and thelastfourdigitsofa financialaccountnum ber.

         Exceptasnoted in thisform,plaintiffneednotsend exhibits,affidavits,p ievance orwim essstatem ents, orany
         othermaterialstothe Clerk'sOfficewith thiscomplaint.

         In orderforyourcomplaintto beGled,itm ustbeaccompnniedby the filingfeeoran application to proceedirl
         formapauperis.




                                                                                                                        Page1of6
Case 1:20-cv-22587-RNS Document 1 Entered on FLSD Docket 06/23/2020 Page 2 of 10

 ProSe15(Rev.12/16)Complaintf0rViolationofCi
                                           vilRights(Non-prisoner)                              -- .             . - - .-



 1.      ThePartiesto ThisCom plaint

         A. .     ThePlaintiffts)

                   Providetheinformation below foreach plaintiffnnmed in the complaint.Attach additionalpagesif
                   needed.
                       Nam e
                       Address
                                                                     a.t rS '
                                                                            qs
                                                      IJ 20 S &/ 2 8 3'             #*Tet        .
                                                               #dazs& . p .           .FL              .33::x               '
                                                                          Cit
                                                                            y          Jfafc                Zi
                                                                                                             p Code
                        County                                 mtamt'-tla/ee
                        TelephoneNumber                         4tb.-2*4-32.3 A
                        E-M ailAddress                         /24 eceltnco ' /s            a oo,a)
         B.       TheDefendantts)
                  Providethe information below foreach defendantnamed in thecomplaint, whetherthe defendantisan
                  individual,agovernmentagency,an organization,oracorporation.Foran individualdefendant,
                  includetheperson'sjobortitle(ifknown)andcheckwhetheryouarebringingthiscomplaintagainst
                  them in theirindividualcapacity oroO cialcapacity,orboth.Attach additionalpagesifneeded.

                  DefendantN o.1
                       N am e                                        54 fV en4 : lùe#ern
                                                                                      .'           ,
                       Job orTitle(fknown)                           4.       .m '         .'           .
                       Address                               V      a i@ EA : El2 ,a? gzfA,qf
                                                             lri-lN kn'
                                                                    Cffy
                                                                        c     '4State aânéo-Ziom
                                                                              f                   ël
                                                                                               p Code
                       County
                       TelephoneNumber
                       E-M ailAddress(Iflmown)

                                                            U1Individualcapacity I
                                                                                 --IOfficialcapacity
                  DefendantNo.2
                      Name
                      Job orTitle ryknown;
                      Address

                                                                          Cff
                                                                            y          State                Zi
                                                                                                             p Code
                       County
                       TelephoneNumber
                       E-M ailAddress(L
                                      fknown)
                                                                 Individualcapacity   Officialcapacity



                                                                                                                    Page2 of 6
Case 1:20-cv-22587-RNS Document 1 Entered on FLSD Docket 06/23/2020 Page 3 of 10

 ProSel5(Rev.12/16)Co
               '    LU mpl
                         aintforViolationofCivilRight
                                                    .
                                                    s(Non-pl
                                                           isoner)                     .E
                                                                                            .         - -     -- - ...




          D.       Section 1983 allowsdefendantsto be found liable only when they have acted ï'undercolorofacy
                   statute,ordinm ce,regulation,ctlstom,orusage,ofany StateorTerritory ortheDistrictofCol'lmbia.''
                   42U.S.C.j1983.Ifyouaresuingundersection 1983,explainhow eachdefendantactedundercolor
                   ofstate orlocallaw.Ifyou are suing underBivens, explainhow each defendantacted undercolorof
                   federallaw .Attach additionalpagesifneeded.




 lH . Statem entofClaim

        Stateasbriefly aspossiblethefactsofyourcase. Describehow each defendantwaspersonally hwolved inthe
        alleged wrongf'ulaction, along with the datesand locationsofa1lrelevantevents. You may wishto include
        furtherdetailssuch asthenam esofotherpersonsinvolvedin theeventsgivingrisetoyourclaim s. D onotcite
        any casesorstamtes.Ifmoret11% oneclaim ismsserted,num bereach claim andwriteashortand plain
        statementofeach claim in aseparateparagraph. Attach additionalpagesifneeded.

        A.         W heredidtheevent.
                                    sgivingrisetoyourclaimts)occur?
           t:.c-tvfh-ls ,
                        mw
                        :                  ,
                                               /
                                               % %q ,
                                                    sV-15 C'
                                                           a/
                                                            l* cnf'
                                                                  q tlezkl & n                                     V- .
                                                                     y      )



        B,         W hatdateandapproximatetimedidtheeventsgivingrisetoyourclaimts)occur?



                            /dnàzkaz
                                   ak% > pz/a.
                   Whatarethefactsunderlyingyourclaimts)? %orexample: F/ztzfhappened toyou? F475did what?
                   F'
                    t= anyoncelseinvolved? Flloelseâ'aw w/mfhappenedï)

               ête 'à/ csmew-t-




                                                                                                            Page 4 of 6
Case 1:20-cv-22587-RNS Document 1 Entered on FLSD Docket 06/23/2020 Page 4 of 10

 PrOSe15(Rev.12/16)Complai
                 .. - .  ntforViolationofCivilRights(Non-prisoner)                     o.
                                                                                        s--.u   .
                                                                                                ssqr   r    u:    F




 lV. Injuries
          Ifyou sustainedinjuriesrelatedtotheeventsallegedabove,describeyourinjmiesandstatewhatmedical
          treatm ent,ifany,you required and did ordid notreceive.


            f                    &?yt.t JaAjwl
                                 ,




 V.       R elief
          Statebrietly whatyou wantthe courtto do foryou.M akeno legalargtlments.Do.notciteany casesorstamtes.
          Ifrequestingmoney dam ages,includetheam ountsofany actualdamagesand/orpunitivedam agesclaim ed for
          theacts alleged. Explain thebasisforthese claim s.
                                                      4o             YNC   Xt,
                                                                             $. *           ,NZ            .'
          >-;-y-e(),xeo
                      'f b4 wvfau'l- ?                                     yu                                   p
                                 .          kksbNtu
                                                       t Attttptk'- ? M'
                                                                       t           (            pwv,j ,
            @*            4 'N
      -
                            )
          (AhO Q.




                                                                                                                 Page5of 6
Case 1:20-cv-22587-RNS Document 1 Entered on FLSD Docket 06/23/2020 Page 5 of 10

 Pro8415(Rev.12/16)ComplaintforViolationofCi
       .         .      . .   -
                                           vilRfght
                                                  .
                                                  s(Non-prisoner)                             E       . ..
                                                                                                  .E 2. ..-'
                                                                                                           EL
                                                                                                            Z         -


 V.
  I.       Certincation and Closing
           UnderFederalRule ofCivilProcedure 11,by signingbelow,lcertifytothebestofmy knowledge,infbrm ation,
           andbeliefthatthiscomplaint:(1)isnotbeingpresentedforanimproperpurpose,suchastoharass,cause
           urmecessarydelay,orneedlesslyincreasethecostoflitigation;(2)issupportedby existinglaw orby a
           nonfrivolousargumentforerending,modifying,orreversingexistinglaw;(3)thefactualcontentionshave
           evidentiary supportor,ifspecifically so identified,willlikely have evidentiac supportaRerareasonable
           opportt
                 mity forfurtherinvestigationordiscovery;and (4)thecomplaintothenvisecomplieswiththe
           requirem entsofRule 11.


           A.        ForPartie:W itàoutan Attorney
                     Iagreeto providetheClerk'sOflicewith any changestomy addresswhereca e-related papersm ay be
                     served.Iunderstand thatmy faillzretokeep acurrentaddresson filewith the Clerk'sOfficem ay result
                     in thedism issalofmy case.
                                             n

                     oateofsioaing:              -                  :ô
                                                                     .:-.
                                                                        ,0
                                                     '       ''h1
                     Signat
                          weofPlaintiff ( 'k j
                                             (
                                             -
                                             q
                                             ,('3
                                             '           .




                     PrintedNameofPl
                                   aintiff goh(
                                              #t o gx.
                                                     o'(
                                                       x
           B.        ForAttorneys

                     Dateofsi> ing:


                     SignamreofAttorney
                     Printed NameofAtlorney
                     BarNumber
                     NameofLaw Firm
                     Address

                                                                        City          State               Zi
                                                                                                           p Code
                     TelephoneNumber
                     E-mailAddress




                                                                                                                    Page6of6
Case 1:20-cv-22587-RNS Document 1 Entered on FLSD Docket 06/23/2020 Page 6 of 10
 l
                              Attachment for III. Statement of Claim, C.


      Honorable Judge:

      With all due respect, I would like to share with you the violation of my civil rights I have
      suffered when working at Defense Language Institute Foreign Language Center (DLIFLC)
      between the period April 2011 to May 2012. My wife and I were hired to work in the same
      program, under the supervision of the same boss, Mr. Samir Sallam. Both my wife and I
      had received very good evaluations and feedback for our performance until Mr. Sallam
      started requesting sexual favors from my wife. My wife filed an EEO case in January 2012,
      and I became a protected witness in her case. Then, given the overwhelming discrimination
      and hostile work environment I was experiencing, I also filed an EEO case in April 2012.
      In May 2012, as reprisal, DLIFLC gave me a letter, informing me that my contract was not
      going to be extended for "lack of work" although the institution was internally and
      externally advertising the need to fill various positions for which I had also applied.

      My case (EEOC No. 480-2013-00138X; Agency No. ARPOM12April01562) went to trial
      in April 2014, and a decision in favor of the defendant (DLIFLC) was given on September
      28, 2018.

      I appealed the case (Appeal No. 2019001281) and on January 14, 2020 the Office of
      Federal Operations informed me that I had the right to request and file a Civil Action.

      Below, I am provided a summary of the events.

           1. I started work on April 12, 2011. On my first day, I was greeted by another
      colleague, Ms. MacArthur who showed me around and explained a few things about the
      ProMES program and the institution. My supervisor, Mr. Samir Sallam, I met him a week
      later as he [Sallam] was on temporary duty (TDY).
           2. During that first week, I also met other coworkers from other departments. Thus,
      when Mirtha Kaufman (the coordinator of Resident program) and Tristan Cajar (team
      leader of Distance Learning) found out that I had a Ph.D. in Spanish-American Language,
      Literature and Culture, asked me to help their programs and teach some courses to their
      students. I told them that I was happy to do that, but before they had to request permission
      to my supervisor. Thus, after Sallam' s approval, I was given a schedule to teach in both
      programs, Resident and Distance Learning.
           3. At Salam's arrival to the office, it did not take long to realize that Sallam was
      favoring the two Arabic team members (Tariq Khaitous and Dr. Aloussi) whom he would
      assign as team leaders and have us watched very close.
           4. Things were going on pretty well: I was teaching in various programs, and the
      programs had expressed their content with my work both orally and in writing.
           5. My wife joined the team the first week of June 2011. Mr. Sallam started constantly
      calling my wife to his office, and I realized that my wife became very stressed. Then, my
      wife started telling me that Mr. Sallam was sexually harassing her and that she was afraid
      of him. Thus, I told my wife that if Sallam was going to call her again to see him alone in
      his office, I was going to accompany her. When Sallam realized that, he changed his
      attitude. Sallam ordered the team leader not to allow my wife and me to leave the office,
      even if it were for using the restroom, without asking and getting permission; many times I
      wanted to use the restroom, but because the team leader would disappear and Sallam would


                                                                                                     1
Case 1:20-cv-22587-RNS Document 1 Entered on FLSD Docket 06/23/2020 Page 7 of 10

     not answer my calls, I had to remain seated for hours and wait for permission. This is when
     I realized that Sallam started to police us, using the two Arabic coworkers and specifically
     he started bullying me constantly, not only in private but mostly in public when colleagues
     from our program and/or other programs would be present, such as when Dr. Ali Afshar,
     Dr. Ali Naqib, and Margarita from Distance Learning were present and Sallam -out of
     nowhere- would start yelling at me and scolding me for unknown reasons. If I dared asked
     what was going on, Sallam would burst at me, saying that I had no right to question his
     actions because he was my boss and he had the right to hire or fire me.
         6. Then, one day, Prof. Veronique from the Resident program told me that her
     supervisor Mirtha Kaufman had told Veronique that Sallam had me punished to remain in
     the office and that they could not invite me to teach in their program. Therefore, I would be
     seating all day long and writing the books Sallam was asking me to write: the textbook to
     teach Spanish in an intensive course, a textbook on Latin-American culture, and another
     textbook on Costa Rican culture.
         7. Then, in August 2011, I was sent on TDY with Tariq Khaitous to Ft. Dix, NJ.
     There, I had a very good mission. One day, a four-start general in company of Mr. Rob
     Miltersen came to observe my class. They were very impressed with my class. Also, at the
     end of the mission, the site coordinator, Mr. Jay Strack wrote a letter of appreciation to
     thank me for the work I have done and inform our DLI coordinator for TDYs in that area
     that he [Strack] wanted to have me back teaching at Fort Dix. Additionally, the students
     had written me letters thanking me for the great experience and knowledge they had gained.
     However, at my return to Monterey, CA, I found out that, Mr. Khaitous made up a story
     and told Sallam that my students were complaining about me. When I showed Sallam the
     thank you letters from students and site coordinator, he did not want to hear me, saying that
     he believed Khaitous.
         8. On October 15, 2011, all ProMES team went TDY to Montgomery, AL. The next
     day, Sallam humiliated me in front of the hotel manager. With the excuse to introduce me
     and my wife to the manager, Sallam said "Look at this couple. They are Uliana and Walter.
     Uliana is my best teacher. The bad part is that she got married to this guy. I don't know
     where she found him. No, problem (said Sallam looking at Uliana) I will get back with you
     later and I will fix your problem." We politely listened, smiled, greeted and follow our
     path. I said nothing for courtesy because the Manager does not know me, but I saw that Mr.
     Sall am' s behavior and comments were inappropriate because he was referring to my
     marnage.
         9. On October 17, 2011, after work, the colleagues got to the hotel restaurant for
     dinner. After dinner, the group stayed longer around a glass of wine. At a given time, Mr.
     Sallam asked Eve (a contractor teacher) for a "culin." Then, Projestus (a contractor from
     Tanzania) asked me what is the "culin". I warned Projestus that one must be careful when
     using the word "culin" (the word used by Mr. Sallam) because a "culin" can be a little bit of
     wine into the bottom of a glass or "culin" refers also to the behind/bottom of the person and
     that is why in Spanish one should be careful when using this word. When Projestus
     understood the word, he said in English: "then, give me a culon" or a big drink of wine. All
     laughed and we kept talking as among peers. Projestus said that after this party and
     drinking, Mr. Sallam and the Latina contractor teachers continued the party in a private
     where Projestus was also invited and where he witnessed Sallamar interacting in very
     unprofessional and inappropriate way with the contractor women.
          10. On Tuesday, November 1st, 2011, a few of the colleagues were having dinner. My
     wife Uliana was seating at a table talking to Olga, a Russian contractor instructor (her
     phone number is: 301-641-1357 or email: olga.kras@yahoo.com). I was at the next table
     with another group of colleagues when I saw Mr. Sallam going to the table where Uliana


                                                                                                     2
Case 1:20-cv-22587-RNS Document 1 Entered on FLSD Docket 06/23/2020 Page 8 of 10

     and Olga were talking. I saw that Mr. Sallam was very close to my wife Uliana. I saw that
     Mr. Sallam passed his hand caressing Uliana' s shoulders, hands and kept talking. Then, I
     saw that Sallam took Uliana' s hand in his hand and immediately Sallam gave her a kiss on
     the head. Quickly after, I saw the anxiety in Uliana's face. I do not think that this is an
     Arabic culture, as they are very jealous with their wives.
          11. On Saturday, November 16, at 3 p.m., Uliana met with Mr. Sallam in the elevator
     and seeing her, he asked, "Where is Walter?" Uliana replied, "He is in the room cooking."
     Then, Mr. Sall am said to her, "Yes, put him to work because this man doesn't do anything."
     In fact, I do not think that this had be Sallam' s concern because this is my private life and
     Sallam had no right to get into my private relationship with my wife.
          12. On Tuesday, October 25, at 9:30 a.m., Mr. Sallam invited Daniel Jimenez (who was
     coordinator of Spanish division) and me to a meeting. There, Sallam accused me that 4
     students had complained about my teaching. Sallam was yelling at me and told me that I
     had to meet with his every day to show him my lesson plans and what I was teaching.
     Again, Sallam started intimidating me and saying that we were in economic recession, that
     the economy was bad, and if I did not do what he asked me, he had the power to hire and
     fire me. The next day, I went to see Mr. Rob Miltersen to see what I could do for the
     students who had complained about me, as Sallam had said. Miltersen said that there was
     no complaint, just 4 students had to be assigned to a different level. This issue was clarified
     a couple of days later, when Colonel Palmer, the site military coordinator sent an email
     stating that there were no complains, it was just that some student had not been properly
     assigned to their level, for which those students had been reassigned and classes had been
     restructured. There, I realized that none of my students were moved, but only students from
     the contractors' courses, and that I had nothing to do with Sallam's made up complaint
     against me. That reaffirmed the idea that Mr. Sallam had me on his target and was looking
     to find any excuse to harm me.
          13. On Sunday, October 30th, I started seeing Sallam and turning into him my lesson
     plans, yet Sallam would just take them make me seat for 30 minutes in silence and then he
     would leave without giving any feedback. A few days later, Sallam said that he did not find
     it any longer necessary for me to turn into him my daily lesson plans.
          14. As my wife and I were assigned to the same car and we did not have the same
     teaching schedule, many times my wife would remain alone in the building until late at
     night waiting for me to come from another side of the base. Therefore, I asked Mr.
     Miltersen permission for my wife to join me to the class while waiting for me to finish the
     course. Mr. Miltersen accepted. Yet, some time later, Sallam order that Uliana could not
     accompany me to the other building when I was teaching and that she had to wait for me in
     the office. Given that Sallam was constantly after my wife, Uliana was extremely worried
     to stay there alone. Ashamed with such treatment, my wife and I did not tell Miltersen
     about Sallam's prohibition.
          15. On November 6, 2011, at 6 p.m., Mr. Sallam met with Uliana to tell her that he
     wanted to educate her so that she can advise me because I was going into a wrong direction
     and if so he would not renew my contract; and that she (Uliana) should "remember that the
     economy is bad and it is difficult to lose the job". Very concerned, Uliana told me what Mr.
     Sallam told her, but that she did not know what to answer. Both Uliana and I knew that this
     was Mr. Sallam's judgment to not renew our contracts. This type of labor terror did not
     surprise me because Mr. Sallam did that in other occasions too (as it happened on October
     30 in the lobby of the hotel) when he commented to me that the situation of the economy
     was difficult and if I lose the job it will be tough to find another one. After the meeting
     Sayed Pacha (our ProMES colleague) concerned, came to ask me what I was doing all that
     time with the boss.


                                                                                                       3
Case 1:20-cv-22587-RNS Document 1 Entered on FLSD Docket 06/23/2020 Page 9 of 10

         16. Overwhelmed with Sallam's constant harassment (listening behind our room door)
     and discrimination, my wife and I asked to be given the opportunity to move to another
     hotel, yet on Sunday, November 6, Sallam called the team leader Nathalie MacArthur and
     told her that we were prohibited to move from the hotel, although Li Zang, another
     colleague of ours was stay at the base hotel.
         17. On Thursday, November 3, at 9:15 am, Sallam called for a meeting. In the meeting,
     Sallam prohibited the team to leave the hotel without his authorization even if it was after
     work hours. Then, Sallam directly attacked my wife and me, alleging that I had used the
     word "culin" and that my wife and I were not team players because we did not spend after
     work time with others. Uliana tried to intervene, but Sallam started yelling at her and
     mocking on her, for which Uliana started crying, and Sallam was yelling even more and
     accusing me that I made Uliana cry. Colleagues tried to intervene, but Sallam started
     yelling at them, too. That was one of the most humiliating moments.
         18. On October 28, 2011, at 6:30 pm, Said Pacha, my coworker came to tell me that
     Sallam called Pacha to tell him that he [Sallam] was not going to renew my contract, that he
     did not like Costa Rica people, that all Costa Rica people have fake degrees, and that he
     [Sallam] was looking for excuses not to renew my contract.
         19. On another occasion, before going to bed, my wife and I decide to take out trash.
     When we got downstairs, Sallam was watching some colleagues belly dancing for him.
     When Sallam saw my wife, he ordered her to dance for him. My wife started shaking, and I
     took her away to avoid any unpleasant situation.
         20. About a week later, while my wife was seating at the cafeteria table with Mina,
     Pacha's wife, Sallam called Pacha's wife and told her that my wife, Uliana was his princess
     and he [Sallam] was in love with her.
         21. We returned to Monterey in December, yet Sallam continued with his constant
     attacks. On January 3, 2012, when I arrived at work, I found a CD on my desk with a note
     "It will help you." The CD had recorded all the November meeting when Sallam yelled at
     me and my wife. A copy of the CD and a transcription can be provided upon request.
         22. Later on, that same morning, January 3rd , 2012, Sallam called me in and handed me
     a 10-day notice of termination.
         23. On January 12, 2012, I met with the Provost, Dr. Fischer who reversed the
     termination letter and initiated investigation on Mr. Sallam for sexual harassment,
     discrimination, and hostile work environment. The internal investigation was carried by Dr.
     Thomas Perry. The report of the investigation was given on May 16, 2020 (ten days after
     my final labor termination) where Sallam is found guilty and removed from the position of
     administrator and transferred to instructor.
         24. On January 12, 2012 at my and my wife's reveal of Sallam's conduct, ProMES
     program is closed and its members transferred to other DLI programs.
         25. On January 13, 2012, I am transferred to Residence Program under the supervision
     of Mirtha Kaufman. As Kaufman and I already knew each other, Kaufman asks me what
     had happened, and my wife told her about the sexual harassment, discrimination,
     retaliation, and hostile work environment we lived under Sallam.
         26. On February 18, 2012, my wife opens an official EEO case based on Sexual
     Harassment and discrimination of National Origin, and I am offered as key witness.
         27. On March 6, 2012, Ms. Kaufman makes up the excuse, alleging that my spouse is
     doing the work for him.
         28. On March 12, 2012, Ms. Sahie Kang (dean of Resident program) tells me that she
     was asked by Dr. Thomas Perry to inform me that I had to meet with Dr. Perry to make a
     declaration for my wife's spouse Sexual Harassment investigation.



                                                                                                    4
Case 1:20-cv-22587-RNS Document 1 Entered on FLSD Docket 06/23/2020 Page 10 of 10

         29. Soon after, as a form of retaliation, Ms. Kaufman assigns Ms. Valoree Batista-
     Mason to observe my classes.
         30. On March 23, 2012, Ms. Kaufman gives me a letter of Mid-point Review where she
     plagiarizes Sallam's letter of Termination.
         31. On April 3rd , 2012, I answer in writing to Ms. Kaufman's Letter of Mid-point
     Review. When I take the rebuttal letter to Ms. Kaufman, she yells at me, verbally offends
     and humiliates me in front of other colleagues, intimidating me that she will call on me Ms.
     Jennifer Amorin from CPAC (human resources).
         32. On April 17, 2012, overwhelmed with the constant abuse, I open an EEO case of
     reprisal and discrimination based on National Origin (EEOC No. 480-2013-00138X;
     Agency No. ARPOM12April01562).
         33. On May I8\ Ms. Kaufman and Ms. Sahie Kang hand me a Letter of Non-Renewal,
     alleging "lack of work". I immediately go online to see if there are any job posts, and I
     apply to various internal and external advertisements within DLIFLC. Between the period
     May pt and May 9th , 2012, seeing that there were several openings and Calls for
     Candidates in various DLIFLC's programs, I met with the deans Mr. Steven Collins, Mr.
     Michael Vezilich, and Ms. Deanna Tovar trying to get a transfer and find a position within
     their Departments. Yet, all the contacted deans told me that they had no open position for
     me, although the positions were active and unfilled. It was clear that, although I have a
     Ph.D. in teaching Spanish language, literature, and culture, they did not want to give me a
     job because they had been instructed not to do so.
         34. On or around May 3th , 2012, through Associate Provost Mr. Steven Collins, I
     requested a meeting with Ms. Betty Leaver who refused to see me, alleging that the
     meeting would not be productive.
         35. Then, I reached out to the Provost, Dr. Donald Fischer requesting a meeting. Dr.
     Fischer alleges lack of time, then traveling and passes the issue to his replacement Mr. Jielu
     Zhao who informed me that the office of the Provost cannot deal with my issue.
         36. Subsequently, I requested a meeting with Commandant Colonel Pick, and the
     Commandant's administrative assistant referred me to the Assistant Commandant, Colonel
     Ryan. At the meeting, Colonel Ryan is accompanied by CPAC representative, Ms. Jennifer
     Amorin and both state "lack of work". Following the chain of command, I asked for
     permission to meet with Commandant Colonel Pick. Yet, Colonel Ryan refused to give me
     permission to meet with the Commandant Colonel Pick.
         37. On May 16, 2012, -six days after my termination- Associate Provost Mr. Jielu Zhao
     sends Mr. Samir A. Sallam a letter of Suspension from Duty where Mr. Sallam is
     suspended for 5 days no pay, and removed from any managerial duties at DLIFLC due to
     the behavior Mr. Sallam showed with Complainant and Complainant's spouse; among
     others, the report states "you [Sallam] conducted yourself unprofessionally and caused a
     demoralizing situation for at least two of your subordinates in a public setting. Making
     unwelcomed physical contact with employees and discussing individual performance
     deficiencies in a group setting are offensive acts that discredit your inability to be an
     effective manager".
         38. In April 2014, the EEOC hearing is held for two day, and the decision is given on
     September 28, 2018.
         39. I appealed the case (Appeal No. 2019001281), and on January 14, 2020 the Office
     of Federal Operations mailed a letter to inform me that I had the right to file a Civil Action.
        40     ~ W1~ 1> 680C tveut ·fo-tna.l ·fw1Ul I o.u.c.(_ ,t'Y\ ¥.)C,tv LIU~ut_v,)
             1

                 bL~ih.    · ~~w To ~\e_ ~- ~ ~s:n
                  ~V'Y\S ( ~ 9t s~:t'-'oJ
                                               ~.CO\t\td-e~ .
                                                   mtvtcd\m,. J Q-k,ltc.t:fioi.
                                                 ~lU"tVtYMeJ)                                          ,.1

                   ~ \gy~ v--~           ~\l LroV\me~1),
                                                                                                             5
